Case 0:16-cv-61647-WJZ Document 67 Entered on FLSD Docket 07/13/2020 Page 1 of 4


                                                                                 REC'D BY                    b.w .4l
                                                                                                               ..

  7.8.20

                                                                                        JdL 13 2222
                                                                                         ANGELA E.NOBLE
                                                                                        CLEBK U S.DISI CT.
                                                                                      s.o.oFFtk.-FT.o uo.
  Judge Zloch:



    1sentyoualetterin Augus:2019askingyouAo renderinacasew uhavesatupon(DemoreVS.Klone
  Enterprises).Asoftoday(almost11mo.),youhavenotreturned myrequestagainstdebtorDennis
  Colon and thisisthe second time you have done thisduring thiscase. The debtorowesthe balance in
  fulland plus6% interestperdayon top ofw hatwasruled in my favor. The attorney feeshe ison the
  hooktoward my attorney isnotpartofwhathe owesm e and isowed directly said to Kim berlyGilmour
  in a separate fee arranged byyourself.You asthe Judge are the Fxecutionerofthisc.a* and from the
  evidence Ihave provided,M r.Colon hasm ade ithisduty to run from the financialobligation he created
  and isresponsible forby moving and hiding assetsaswellashisvaluableswere moved to otherfam ily
  m em bernamesto evade colled ion and paym entto me.Florida Iaw hasm anyw aysto collecton these
  said Judgementsand the evidence Ihave provided clearly showsM r. Colon isto payw hatisowed to m e
  in full.Florida Iaw isalso clearthatthe m ovesM r.Colon hasm ade, he ishidingassets,money or
  misrepresentationofvaluesand/orl
                                 yingamoun? tooneormultiplecountsofperjury.
    Iam dem anding you enforce a harshfinancialruling forced againstM r. Colon accordingly to the
  evidenceIhaveprovided.Heowesmoneyforajudgementagainsthim he refusedtoaddress,even
  respondto orshow upfor;especialN onewho isbreakingthe1aw infrontof'hisCourtindefianceand
  runningwild w/o punishmentwhilemoving outofthe Stateto getawayfrom hisobligation.Among
  whatIhave requested before(suspensionofDriver'sLicense,garnishmentofhispaycheckat25% ofhis
 pay perweekuntilPaym entin Fullincluding interestism etand garnishm entofincom e tax refunds
 yearly untilPaym entin Fullincluding interestismet.)Ial
                                                       sodemand aW ritofExecutionstrictlyenforced
 againstM r.Colon.Ialso ask thatyou refuse M r.Colon ofJudgementProofatanytim e againstme ashe
  hasrefusedand/ornevershowedupforanyproceedingorappearance demanded byyou,JudgeZloch
  and you neverfiled a warrantforhisarrestforrefusalto showing up forany Litigation. The response to
  the Petition by Barw M iddleberg clearly show sM r.Colon aswellasDanaand John Ganciwere
  representedaccordinglyW Counsel(Bar@ isaveryclose personalfriendofDanaandJohnGanci,which
  lalsoshowedasevidenceofcon;iu ofinterestaswellase rjuw made inthepriorletteryouhavea
 copyoflbyansweringtheIawsuitandadvisingthem to thesuitclaimsand repercussionsmadeagainst
 them.YoualsohaveevidenceofDanaandJohn Gancicommi   ttingm ultipleactsofperjuryaswellas
 Iying to you abouttheirbusinessbelng in operati
                                               on.
   Ialso sbould have been presenton Februaw 12. 2017 butyou refused to allow m e to be presentwhen
 you had the Ganci'sinyourCbam bersto speakabouttheirfinancesand how theywere invol      ved inS&B
 asthey Iiedtow u abou:notbeing co-ow nersofthe businessaswellas&heirmany otherfalse liesfound
 afterthe deposition.which Ipointed outinthe priorIetter. lwould have called outtheirIiesto you right
 there,butno Iw asn'tallowed.They testified underoath S&B Auto Transportceased oe rations;in fact,
 The Ganci'sm oved the office to Boynton Beach Florida and theirbusinessphone num berwasstillactive
 in service foroverayearand a half-They testified ue ern- h the businessclosed on oraboutSep. 19,
Case 0:16-cv-61647-WJZ Document 67 Entered on FLSD Docket 07/13/2020 Page 2 of 4


                                                                                             '
                                                                                             jj
  2016 w hen thatalso wasnottrue asthey moved the operationsto Boynton Beach around tbe m ediation
 date(evidencewasprovidedofthatandtheyu*d theirMC numbertocontinueremotelyandinK rson
 whiletheirIandlinephonewasinoperation 561.434.5514)andafterthey metwithyouinFeb.2017.
 Danaand John Gancialso com m itted insurance fraud with regardsto a truck in fleetthatw asin a minor
 accidentandturnedinto majorchanges/repairs,perjuryandconspiracyto hideordestroyevidenceby
 wayoffraud accordingto theirIackofdeposition and constant''ldon'tknow orrecall''answ ersduring
 theirdepositionaltestim ony.You cant''notknow orrecall'ifyou signthe checksfordrivers, hire/fire,
 and m ake aIIthe callswiththe Ow nerand asco-owneraware ofaIlaspectsofthe business. That'scalled
 being a Iiarw here in thiscase,Iying isa crim e and there isa penaltyto pay!
   Please understand Iworked for3yearsincluding nights& weekendsforwhatlwasnotpaid fortbatis
 owedto me and ldemand thatpaymentbe m adeto me.Dana told me to ''go fuckm yselfand sue her
 formy paychece',w by would she saythatifshe were notthe co-owner? They owe m e the money and
 youcanseeinclearview oftheirrefusaltopaybyrunningfrom itandmovinihidingassetsinanyway
 necessary to eprove-they can'tpay.Ifa businesscangetan orderagainstan individualforpaym ent,
 how can you notenforce a garnishm entorderagainstsomeone w ho isdoing everything to run from a
 Judgementthey refusedto sitthru because theyare guiltyofallsaid chargesand cannotbe arrested
 for? M uchtime Icannotgetbackforservicesrendered wasIost,they wasted tbe Court'stim e aswellas
 thetaxpayer'smoneyonthesedates,andtheonlywayofrecovew isW whatwasruledbyyouin my
 favoraccordingly and onlyyou can enforce my requestsincludinggarnishmentforthe aw arded amount
 plusinterest.Byyou standing patand silentasyou have stayed,you are being noncom pliantw ith a case
 thatyouORDERED M r.Colonto pay in full.Evidence hasbeen placed in yourCham bersby me to show
 Mr.Colonrefusingto payand evenbycommittingperjuryto notpayhisdebtsoutstanding,itisagainst
 the I
     -aw.NottomentionaIIthelies,slanderand perjuw statementscommittedbyTheGanci'stoward
 m e.Tim e isofthe essence and lam asking you to respond M AP.Idon'tthink havingcrim inalsrunyour
 courtroom like a Floridian Clow n College isappropriate.Now thatDennisistwing to say he isno longer
 withKaydiaRivera(thatreceivedthe booksaccordingto DanaGanciassheIiedaboutduringthe
 Deposti
       on)orowingthehomeinCoconutCreekFL,hewilltw tosayhe no longerIivesin Floridaand
 againcontinue to evade paym ent.
  Enforcethe Judgem entagainstM r.Colon asyou would rule in favorofthe DepartmentofEducation to
 collectagainstastudentwhoowespayment.Ifnot,Dennisshouldbejailed Iikeaparentwhom refuses
 to pay child supportthatisorderedto be paid according to the orderofthe Court. lam notscared of
 anyone,lam readytodieforthisonthegamefieldsic again,please beadvisedthisisn'tajokeorgame
 in anyway lam hungryforwhatwasneverpaid to me formy time.l'm the grandson ofa W W 2 aged
 M arine and Iam more than willingto fightforw hatism ine thatIworked forasIwastaughtmany years
 ago to do w henyou push someone'sback againstthe wallotherpeoplethink is''scared.''Iam farfrom it
 and 1am notscared to go to Hellto come backw ith it,especially againstsom e weak Floridians. M r.
 ColonaswellasTheGanci'swillenjoytheirstayinHellthey createdforthemselves.Criminalsneedto
 be taughta Iesson and they have been m ore than noncom pliantw ith John being isaformerLEO , they
 know how to skirtthe Law and have friendsin high placesasw u're fully aware of.
   No m ore Do M ISay,NotM lDo-Mm e to getthatleatherbel      t paddle,orthatm etalhangerout
 sw inging atthem and teach 'em a lesson.Theirreceiving the same scarsofhunger, shutoffservices,loss
 ofhousinp Iossofautom obile,financialruin to rockbottom undeservingly and the Ionelinessthey Ieft
 on me instantly afterkeeping theirbusinessoperatingda# and nigbtfor3 yearsstraightunpaid.
Case 0:16-cv-61647-WJZ Document 67 Entered on FLSD Docket 07/13/2020 Page 3 of 4



   You authorized paymentin my favor, please enforce hisfinancialresponsibility by force formy rightfull
  ow ned servicesrendered yearsago. He refusesto payw illingly                                         y
  d                                                            ,i
                                                                tneedsto be enforced harshly so he
   oespaymepromptly.Fairisfair,againiflhad ajudgementto payhim theshoewould beonthe other
  foot. ''I'm sorw,lsn'tthisAm erica? Huh
                                         , sorw thi
                                                  sisAmerica right. Yeah,thisisAmerica.''




 Silence Im pliesConsent.


 Thankyou,




 Aaron Dem ore
                      N% .                Case 0:16-cv-61647-WJZ Document 67 Entered on FLSD Docket 07/13/2020 Page 4 of 4
                                      l!:J1
                                      .          .
                                                 h
.                                         .D     'k
I                                         y.
                                           u.'




'                                          d)
        >                              .gu
..      q                  .
    $
    '       Q.itE                   Q**:
    $
    1         ..
            1.V.
               <u; '.
               %'                '.>&.
                                     &'
    )       ...z. %f
    s        j. . *.
                  .
               .mp                    *.
    '       J'
             r,
              <.J
              -
              - .                     '
                                      A
                                      *
    î
    !       %''         '
                                                                                                                             w
             a.                  %k z                                                                                        y#.
                                                                                                                               *,....


                   ()
                    <.
                    !.4                   S.j
                                            K
                                                       %
                      '                    +%
                                                       :#
                                          '.                                *
                    wl                     .w?
                                           .                                *
                    j'o
                      !.
                       '                   t1.
                     7.el.
                     ksNk:vAw-
                     X
                     ,n. *4'
                                                       :2
                                                        O
                      kr.l
                                                       tâ.'m
                                                           A       n

                                                      1 #ze
                                                      s
                                                      <1ozà
                                                          oà
                                                      x
                                                      <        =   é            6:t
                                                                                !11

                                                           z$ 2 4D%
                                                           t                     :7:
                                                                                   17
                                                                                 (1h
                                                                                ...dl
                                                                                  l
                                                                                 .rm:
                                                                                 1
                                                                                 *::)
                                                                                    1
                                                      : yftu Q>
                                                           -
                                                                                 (:1
                                                                                 i'l
                                                                                  (:1

                                                      h
                                                      Xst
                                                        a:&o);
                                                             .

                   JY
                   t*
                   t
                   ,* x
                   ) a
                   l
                    t                 o
                    t1 e
                    )t'b*
                    7; .   --'


                     )tJ                  Q
                                      X
                       )!
                       '
                        i
                        r
                        :k
                         1
                         k
                        :
                        ;:
                         j
                         ry
                          '
                                          j
                                          '
                        t5
                         =
                           ï
                                  ,,
                                  .
                                               &
